Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR (10-2016-0119683) A GSWANSEL GAKUIN EDUCATIONAL FOUNDATION et al.), as provided in submitted 371, filed 6/10/2020.
Regarding claim 1-8, Cited prior art teaches the following chemical structure:

    PNG
    media_image1.png
    240
    308
    media_image1.png
    Greyscale

and further teaches the selection of substituents mentioned (please see claims 1-20 and par. 20, 122 and 123).
Further, cited prior art teaches the particular structures claimed in claims 2-8, as well as the chemical structure in an OLED

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by 
KR 10-2017-0130435 A (CWANSE!T GAKUIN EDUCATIONAL FOUNDATION et al)
28 November 2017, as provided in submitted 371, filed 6/10/2020.
Regarding claim 1-8, Cited prior art teaches the following chemical structure:

    PNG
    media_image1.png
    240
    308
    media_image1.png
    Greyscale

and further teaches the selection of substituents mentioned (please see claims 1, 30-32 and par. 202, 203).
Further, cited prior art teaches the particular structures claimed in claims 2-8, as well as the chemical structure in an OLED

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by KR 10-2017-0130434 A (KWANSEI GAKUIN EDUCATIONAL FOUNDATION et al}
28 November 2017, as provided in submitted 371, filed 6/10/2020.

Regarding claim 1-8, Cited prior art teaches the following chemical structure:

    PNG
    media_image1.png
    240
    308
    media_image1.png
    Greyscale

and further teaches the selection of substituents mentioned (please see claims 1 and par. 75-77, 92, 93, 109-126).
Further, cited prior art teaches the particular structures claimed in claims 2-8, as well as the chemical structure in an OLED.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hatakeyama (PCT/JP20160566398), as seen in PGPUB 20180094000.
Regarding claim 1-8, Hatakeyama teaches the following chemical structure:

    PNG
    media_image1.png
    240
    308
    media_image1.png
    Greyscale

and further teaches the selection of substituents mentioned (please see claims 1-32 and par. 20-24).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB E HENRY whose telephone number is (571)270-5370. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CALEB E HENRY/Primary Examiner, Art Unit 2894